COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  ANITA SANCHEZ, Individually and as              §               No. 08-20-00027-CV
  Independent Executor of the Estate of
  LEOPOLDO GILBERT SANCHEZ,                       §                  Appeal from the
  Deceased,
                                                  §                327th District Court
                    Appellant,
                                                  §             of El Paso County, Texas
  v.
                                                  §               (TC#2016DCV1112)
  HECTOR BARRAGAN, SR.,

                    Appellee.                      §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and her sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF APRIL, 2021.


                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.